Citation Nr: 0800580	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to July 
1981.  It appears that the veteran has additional, unverified 
service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which held that the veteran did not 
submit new and material evidence to reopen the claim for 
service connection for a back disorder.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in August 2006, it was remanded to the 
RO for additional development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The case is now before the 
Board for final appellate consideration.

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1989 rating decision denied service connection 
for a back strain.  

2.  Evidence added to the record since the August 1989 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim for service connection for a back 
disorder and does raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The evidence received subsequent to the August 1989 rating 
decision is new and material, and the requirements to reopen 
a claim of entitlement to service connection for a back 
disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board is reopening this claim and remanding it for 
further development.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

The veteran contends that he now has a back disorder related 
to injuries incurred while on active duty.  In addition, the 
veteran also contends that he now has a back disorder as a 
result of his service-connected left knee disability.  

The August 1989 rating decision denied service connection for 
back strain.  The rating decision noted that although the 
veteran was treated for back strain during active duty, his 
separation examination was negative.  The rating decision 
refers to a July 1988 VA examination that was also 
purportedly negative.  The Board observes that the veteran 
was not service-connected for the left knee at the time of 
this rating decision.  

Evidence of record at that time included the veteran's 
service medical records.  They show that in October and 
November 1979 he was treated for and diagnosed with back 
strain, after lifting an escape hatch.  In June 1981, the 
veteran was again treated for and diagnosed with back strain, 
after lifting a sprocket from an M60.  The Board cannot 
locate the cited July 1988 VA examination report in the 
current record.  

The August 1989 rating decision is final and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105 (West 2002).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

38 C.F.R. § 3.156(a) defines new evidence as existing 
evidence not previously submitted to agency decision makers.  
Material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence must not be cumulative or 
redundant of evidence previously on file at the time of the 
last denial and must raise a reasonable possibility of 
substantiating the claim.

Evidence submitted since the August 1989 rating decision 
includes a March 2001 VA outpatient treatment report.  The 
report sets forth detailed results of current physical 
examination.  The VA physician gave an impression of chronic 
low back pain, most possibly caused by muscle sprain or 
strain with some degenerative change; no neurological 
deficits.  

The Board finds that the veteran has submitted new and 
material evidence to reopen his claim for service connection.  
When considered with the previous evidence of record showing 
that he was treated for back strain on two separation 
occasions during service (nearly two years apart), the March 
2001 VA opinion relates to an unestablished fact (whether the 
veteran has a current back disability, related to the 
injuries noted in his service medical records) necessary to 
substantiate his claim.  Thus, it does raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a back disorder.  To this extent only, the 
benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disorder is reopened; to this 
extent only, the appeal is granted. 


REMAND

As the preceding decision reopened the veteran's claim for 
service connection for a back disorder, additional 
development of this issue is required.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).

As noted above, the veteran's service medical records show 
that he was treated on two separate occasions for back 
strain.  A March 2001 VA outpatient treatment report provides 
an impression of chronic low back pain, most possibly caused 
by muscle sprain or strain with some degenerative change.

The Board also observes that subsequent to the August 1989 
rating decision that originally denied service connection for 
a back disorder, a January 1998 rating decision granted 
service connection for left knee status-post anterior 
cruciate ligament repair.  This fact is significant because 
the veteran also contends that his current back disorder is 
related to his left knee condition.  

In light of the foregoing, additional evidentiary development 
is required as to the relationship, if any, between the 
veteran's current back condition and the objective findings 
in his service medical records, as well as to the 
relationship, if any, between his current back condition and 
his service-connected left knee disability, in light of 
38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 (1995).  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the veteran, in November 2007 related that he 
received treatment from the VA Syracuse for his back 
condition and that these records needed to be considered.  
Treatment records from the Syracuse VA Medical Center (VAMC) 
were not subsequently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request the 
dates of treatment from the Syracuse 
VAMC for his claimed back disorder.  
Irrespective of whether the veteran 
responds to this request, make attempts 
to obtain all records concerning the 
veteran's back from the Syracuse VAMC, 
which is not already of record.

2.  Arrange for an examination to 
determine the nature, extent and 
etiology of any back disorder.  The 
claims file must be made available to 
the examiner.

Following a review of the relevant 
medical evidence in the claims file, 
the medical history, the clinical 
evaluation, and any tests that are 
deemed necessary, the examiner is asked 
to opine whether it is at least as 
likely as not (50 percent or more 
likelihood) that any current back 
condition (including low back muscle 
sprain or strain with some degenerative 
change) is causally related to service, 
including the veteran's two inservice 
back strains.  In doing so, the 
examiner should address the March 2001 
VA outpatient opinion.  

If a current back disability is 
determined not to be related to 
service, the examiner should state 
whether it is at least as likely as not 
that any current back disability found 
is due to the service-connected left 
knee disability or whether it is 
aggravated by the service-connected 
left knee disability beyond the natural 
progress of the back disability.  If 
aggravation is found, the examiner 
should specifically identify that part 
of the disability which is attributed 
to aggravation.

The examiner is requested to provide a 
rationale for any opinion expressed.  
If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.

2.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for a back disorder, to 
include as due to service-connected left 
knee disability.  If the benefit sought 
on appeal remains denied, provide the 
veteran with an SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


